Citation Nr: 1757461	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-43 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), diagnosed as other specified depressive disorder.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, an attorney


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2013 and January 2017 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms of his service-connected psychiatric disability are more severe than presently evaluated.  The Board observes that the Veteran was most recently afforded a VA examination in November 2016, in connection with his claim for service connection for a mental disorder.  The Veteran also asserts that the combined effect of his service-connected disabilities, including depressive disorder specifically associated with his musculoskeletal disabilities, warrant assignment of a TDIU.  

The November 2016 VA examiner indicated a diagnosis of "other specified depressive disorder," explaining that the Veteran's symptoms include depressive episodes "with insufficient symptoms to meet the full criteria for Major Depressive Disorder," while also declining to furnish a diagnosis of PTSD.  On this latter point, the examiner agreed with prior examiners who indicated the Veteran did not meet diagnostic criteria for a PTSD diagnosis.  The November 2016 examiner nevertheless opined that the Veteran's mental symptoms conferred occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Based on the results of this examination, the Veteran was service connected for depressive disorder, theorized as secondary to his musculoskeletal disabilities, and assigned a 30 percent disability rating therefor.  The Veteran has specifically contended that he is entitled to a 50 percent evaluation, based principally on symptoms stemming from his fear of physical injury from falling, and/or that the side effects of psychotropic medications, including Tramadol and Sertraline, include cognitive defects.  On remand, the examiner should clarify the Veteran's mental diagnosis, and address these contentions.  

With respect to the TDIU claim, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

The Veteran is currently service-connected for bilateral knee disabilities, depression, and bilateral wrist disabilities.  The threshold criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are met from July 3, 2013.  

The Veteran is a retired dentist.  He completed four years of college and dental school.  He contends that he has been unable to work since his retirement due to his service-connected disabilities, in particular his knee disabilities, which have resulted in numerous falls, and his psychiatric problems, most notably characterized by a fear of falling.  He has not sought employment since that time, and has been incarcerated for a number of years, including during the current appeal period.  

To properly resolve the TDIU claim, the Board requires a clear medical opinion addressing the Veteran's overall employment capability in light of his service-connected disabilities, and as separate from non-service connected factors.  On this subject, the Board has received the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, which confirms the Veteran's belief that he has been unable to work since his retirement due to service connected disability.  The Board acknowledges notes furnished by the VA examiner with whom the Veteran met in August 2017 to address the nature and severity of his musculoskeletal disabilities; these notes indicate his disabilities result in difficulty with prolonged standing, walking and bending, in part due to the contributing factor of advanced age.  The notes also indicate difficulty with grip and manipulative movements due to service connected wrist disability.  The Board also acknowledges the letters furnished by the Veteran's private provider, indicating his psychiatric symptoms, most notably his fear of falling, render him unemployable.  However, neither the objective evidence of record, nor any treating or examining provider has explicitly shown that the Veteran's service-connected disabilities, in the aggregate, and without the contribution of non-service connected disabilities and factors, including a history of strokes and advanced age, confer limitations of such severity as to preclude gainful employment in even a sedentary capacity.  

Thus, on remand, a VA examiner must examine the overall record and provide a clear medical opinion addressing the impact of service-connected disabilities on employability, to include when, if ever, the Veteran became unable to secure and maintain gainful employment due only to his service-connected disabilities.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2. Schedule the Veteran for a VA psychiatric examination to ascertain the current severity and manifestations of his service-connected depression.  The claims file should be made available to the examiner(s) for review in connection with the examination.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The VA examiner(s) should comment specifically on the question of whether the Veteran's psychiatric symptoms, taken in conjunction with his physical symptoms, would at least as likely as not (50 percent or greater probability) render him incapable of the performance of sedentary work.  The examiner is specifically directed to address the Veteran's contentions that (1) his overwhelming fear of falling is a symptom associated with his diagnosed psychiatric disability, and renders him incapable of even sedentary employment, irrespective of factors including non-service connected disability or advanced age; and (2) that the side effects of medications taken to treat service-connected disabilities confer cognitive side effects that render the Veteran incapable of even sedentary employment, irrespective of factors including non-service connected disability or advanced age.  

3. After the preceding development is completed, the AOJ should direct the claims file to a VA general medical examiner for purpose of the Veteran's TDIU Claim.  The examiner is requested to review the entire claims file, including any examination reports generated pursuant to directive 2, above.  Then, he or she should describe all functional impairment caused by service-connected disabilities.  In providing the requested determination, the examiner must consider and describe the degree of interference with ordinary activities, including capacity for sedentary employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition, or advanced age.  If the examiner determines the Veteran's service-connected disabilities render him unable to secure and maintain even sedentary employment, he or she is requested to indicate of what approximate date the Veteran became unable to do so.  The requested opinion must take into consideration the relevant employment and educational history. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

